
	
		I
		111th CONGRESS
		2d Session
		H. R. 6338
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to permit certain
		  livestock owners to plant a secondary crop for the use of the producer as
		  emergency feed.
	
	
		1.Emergency exception for
			 prevented plantingSection
			 508A(c) of the Federal Crop Insurance Act (7 U.S.C. 1508a(c)) is
			 amended—
			(1)in paragraph (1),
			 by inserting paragraph (6) or before subsections (d) and
			 (e);
			(2)in paragraph (3),
			 by inserting an emergency described in paragraph (6) or after
			 in the case of ; and
			(3)by adding at the
			 end the following:
				
					(6)Emergency
				exception
						(A)In
				generalA producer may plant a second crop on the same acreage
				for harvest in the same crop year as a first crop and receive full prevented
				planting indemnity payments under this subsection, if, as determined by the
				Corporation—
							(i)the producer owns
				livestock;
							(ii)the affected
				agricultural operation of the producer is located in an area that experienced
				excessive precipitation that prevented the producer from planting the first
				crop by the final planting date for the crop established by the Risk Management
				Agency; and
							(iii)the producer
				uses the second crop solely for emergency feed of the livestock of the
				producer.
							(B)Effect on actual
				production historyIn the case of a producer described in
				subparagraph (A)—
							(i)the adjustment in
				actual production history described in paragraph (3) shall be 100 percent of
				the producer’s actual production history for the agricultural commodity;
				and
							(ii)the second crop
				shall not be considered the crop of record unless the producer so
				elects.
							.
			
